DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 01/08/2021 has been reviewed and considered with the following results: 
As to the prior rejections to the Claims, under 35 U.S.C. 112(b) and (f). Applicant’s amendment has overcome the rejections, as such; the rejections have been withdrawn.
As to the prior double patenting rejections to the Claims, Applicant’s amendment has overcome the rejections, as such; the rejections have been withdrawn.

REASON FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to disclose or render obvious a delay-locked loop (DLL) circuitry, having a specific structural limitations such as a state machine coupled to the flip flop of each of the shift registers to increase a duration of the initial delay test window by a delay increment if the number of positive clock edges does not equal the number of negative clock edges; wherein, until the number of positive and negative clock edges in the delay test window are equal; the pair of shift registers are to repeat receipt of the reference clock signal; the compare circuit is to repeat comparison of the number of positive to negative clock edges; and the state machine is to repeat the increase of the duration of the delay test window; and wherein the state machine is to further lock a strobe signal to the reference clock signal with a delay equal to a total duration increase of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.